Citation Nr: 1210352	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  05-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date than November 13, 1992, for Dependency and Indemnity Compensation (DIC) benefits, including based on an allegation of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Robert L. Dennis, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1952.  He died on December [redacted], 1980.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the appellant's claim for DIC benefits effective November 13, 1992.  The appellant timely appealed this decision, seeking an earlier effective date than November 13, 1992, for her DIC benefits.

In June 2008, the Board denied the appellant's claim.  She timely appealed to the United States Court of Appeals for Veterans Claims (Court) and, in March 2011, the Court vacated and remanded the Board's June 2008 decision.

As will be explained below in greater detail, it appears that the appellant is attempting, at least in part, to reopen a prior final rating decision dated in June 1989 which denied her DIC claim.  Based on a review of multiple voluminous written submissions from the appellant and her attorney, they essentially contend that VA committed clear and unmistakable error (CUE) in the June 1989 rating decision because the appellant subsequently was found to be entitled to DIC in April 2004.  The Board notes that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, to the extent that the appellant is attempting to reopen the prior final rating decision dated in June 1989 on the basis of CUE, her claim of entitlement to an effective date earlier than November 13, 1992, for DIC benefits based on CUE must be dismissed.

The issue of entitlement to a retroactive apportionment of the appellant's DIC benefits in favor of her daughter, T.F., has been reasonably raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The appellant specifically raised this issue in a January 2008 letter to VA.  The Board previously referred this claim to the RO for adjudication in June 2008 decision.  To date, however, the RO has not taken any action on this claim.  Thus, the Board lacks jurisdiction over this claim and it is REFERRED again to the RO for adjudication.


FINDINGS OF FACT

1.  The appellant's original claim for DIC benefits was filed on a VA Form 21-534, "Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable)," which was dated on May 5, 1989, and date-stamped as received by VA on May 8, 1989.

2.  In a rating decision dated on June 8, 1989, and issued to the appellant and her service representative on September 1, 1989, the RO denied her DIC claim.

3.  The appellant filed her most recent DIC claim on a VA Form 21-534 which was dated on October 29, 1992, and date-stamped as received by VA on November 13, 1992.

4.  In a rating decision dated on April 6, 2004, and issued to the appellant and her attorney on April 17, 2004, the RO granted her claim for DIC benefits effective November 13, 1992.

5.  In a letter dated on June 12, 2004, and date-stamped as received by the RO on June 14, 2004, the appellant disagreed with the effective date of November 13, 1992, for her DIC benefits and requested an earlier effective date based, at least in part, on an allegation of CUE in the June 1989 RO decision.

6.  According to information provided to VA by the Social Security Administration (SSA) in December 2004, the appellant filed an application for survivor's benefits with SSA on September 15, 1981.


CONCLUSIONS OF LAW

1.  To the extent that she is attempting to disturb the finality of the June 8, 1989, rating decision, the appellant's claim of entitlement to an effective date earlier than November 13, 1992, for DIC benefits based on CUE must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  Resolving all reasonable doubt in the appellant's favor, the criteria for an effective date of December 1, 1980, for DIC benefits have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.153, 3.400(c)(2) (1980); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.153, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the appellant's allegation of CUE in the June 1989 rating decision, the Board observes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  Given the foregoing, and especially in light of the decision below granting the appellant's earlier effective date claim on the merits, an assessment of VA's compliance with the VCAA is not warranted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant contends that she is entitled to an effective date earlier than November 13, 1992, for DIC benefits.  She specifically contends that, because she filed a claim for survivor's benefits with SSA on September 15, 1981, and because her SSA claim also should have been considered as a claim for VA death pension benefits (or DIC), she is entitled to an effective date of September 15, 1981, for her DIC benefits.  See 38 C.F.R. § 3.153 (1980).  The appellant also contends that VA knew or should have known that she was entitled to DIC at least as of September 15, 1981, and she is entitled to DIC benefits prior to November 13, 1992, because the facts supporting her DIC claim have not changed since she first filed her original application for SSA survivor's benefits in 1981.  The appellant's earlier effective date claim also is based, at least in part, on her argument that the RO essentially committed CUE in a June 1989 rating decision.  The appellant has argued that she was not notified of the June 1989 rating decision and VA's failure to notify her of this decision constituted CUE.  The appellant also has argued that, because she subsequently was awarded DIC benefits in April 2004, the RO's denial of her DIC claim in June 1989 constituted CUE.  

With respect to effective date claims, the Board notes that, in general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For DIC claims based on a Veteran's service-connected death after his or her separation from active service, the effective date is first day of the month in which the Veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(c)(2) (2011).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

Under 38 C.F.R. § 3.153, an application on a form jointly developed by SSA and VA which is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits.  Such application also will be considered to have been received by VA as of the date of receipt by SSA.  38 C.F.R. § 3.153 (2011).

The appellant's original claim for DIC benefits was filed on a VA Form 21-534, "Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable)," which was dated on May 5, 1989, and date-stamped as received by VA on May 8, 1989.  The appellant identified herself as the Veteran's surviving spouse on this form and notified VA that her mailing address was "[redacted], [redacted], Florida [redacted]."  She also checked the box "No" in response to the question of whether she had applied for or was receiving SSA disability benefits.

On May 11, 1989, the RO sent a letter to the appellant at the mailing address she had provided on her VA Form 21-534.  The RO notified the appellant in this letter that VA had received her claim for benefits.

In a rating decision dated on June 8, 1989, and issued to the appellant and her service representative on September 1, 1989, the RO denied the appellant's DIC claim.  The appellant specifically was notified in the rating decision cover letter dated on September 1, 1989, that her claim for death pension benefits (or DIC) had been denied.  This rating decision and notice of her appellate rights were mailed to the appellant at the mailing address which she had provided to VA on her May 1989 VA Form 21-534.  The Board notes that the June 1989 rating decision was not appealed and became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In statements on her most recent VA Form 21-534, dated on October 29, 1992, and date-stamped as received by the RO on November 13, 1992, the appellant contended that she "wasn't aware" that she was entitled to any VA benefits "until now."  The appellant also checked the box "No" in response to the question of whether she had applied for or was receiving SSA disability benefits.

In a letter from the RO dated on May 9, 1997, and included in the claims file, the appellant was notified that RO personnel had reviewed the claims file and her claim for DIC benefits.  RO personnel observed that a rating decision had been made on June 8, 1989, which found that the Veteran's death was not related to active service and denied the appellant's DIC claim.  RO personnel also stated, "Due to the fact that your status as the proper claimant was not clear at that time, you were never given notification or due process [for] the decision at that time."  RO personnel noted that the Board had determined that the appellant was the Veteran's surviving spouse for VA compensation purposes in a July 1996 decision but also noted that the appellant should have been informed of the June 1989 rating decision at the time of the Board's July 1996 decision.  RO personnel noted further that the Board had not adjudicated the issue of the appellant's entitlement to DIC benefits in the July 1996 decision.  RO personnel attached a copy of the June 1989 rating decision and notice of her appellate rights to the May 1997 letter.

As noted in the Introduction, in the currently appealed rating decision dated on April 6, 2004, and issued to the appellant and her attorney on April 17, 2004, the RO granted her claim for DIC benefits effective November 13, 1992.  The RO also granted service connection for the cause of the Veteran's death.  The RO concluded that November 13, 1992, was the appropriate effective date for the appellant's DIC benefits because that was the date that VA had received the appellant's reopened claim.

In a lengthy typewritten statement entitled "Amended Notice of Disagreement," including multiple exhibits, dated on June 12, 2004, and date-stamped as received by the RO on June 14, 2004, the appellant disagreed with the effective date of November 13, 1992, for her DIC benefits and requested an earlier effective date based, at least in part, on an allegation of CUE in the June 1989 RO decision.  She essentially contended that the RO had committed CUE because it had not mailed her a copy of the June 1989 rating decision.  She also contended that the RO had committed CUE in the June 1989 rating decision because it had not considered her application for SSA survivor's benefits in 1981 immediately following the Veteran's death as an application for VA death pension (or DIC) benefits.

In another lengthy typewritten statement, including multiple exhibits, which was attached to her VA Form 9 (substantive appeal), dated on June 14, 2005, and date-stamped as received by the RO on June 22, 2005, the appellant repeated her arguments concerning the allegation of CUE in the September 1989 rating decision.  The appellant also attached a copy of part of a July 2004 SSA decision which awarded her widow's insurance benefits "pursuant to the application filed on May 8, 1989."

In another lengthy typewritten statement, including multiple exhibits, attached to a second VA Form 9 dated on May 22, 2007, and date-stamped as received by the RO on May 24, 2007, the appellant repeated her arguments concerning non-receipt of the September 1989 rating decision.  The appellant attached a copy of the RO's May 9, 1997, letter (discussed above) informing her of the status of her claim.  She asserted that the RO's apparent admission in the May 1997 letter that she had not been provided a copy of the June 1989 rating decision or notice of her appellate rights demonstrated that there was CUE in that decision and entitled her to an earlier effective date for DIC benefits.

Despite the appellant's strenuous and repeated assertions to the contrary in voluminous correspondence sent to VA concerning non-receipt of the June 1989 rating decision, the Board finds that the RO properly mailed a copy of this rating decision to the appellant at her mailing address of record in September 1989.  (The Board notes parenthetically that, in March 2011, the appellant notified VA that her mailing address had changed.  It appears that this "new" mailing address is the same post office box identified by the appellant as her mailing address on her original VA Form 21-534 filed in May 1989 with VA and used throughout her correspondence with VA in 1989.)  There is no indication in the evidence of record that the appellant did not receive the June 1989 rating decision when it was mailed to her in September 1989 along with notice of her appellate rights.  Despite an exhaustive search of the appellant's voluminous claims file, the Board finds no support whatsoever in the evidence of record for the statements made by RO personnel in the May 9, 1997, letter to the appellant to the effect that she had not been notified of the June 1989 rating decision.  It was wrong for RO personnel to assert in the May 1997 letter - without any support in the evidence of record - that the appellant had not been mailed a copy of the June 1989 rating decision in September 1989 when it was mailed to her at her mailing address of record.  It also was wrong for RO personnel to assert in the May 1997 letter - again, without any support in the evidence of record - that, because the June 1989 rating decision was not mailed to the appellant at her address of record, this rating decision somehow was not final and could be appealed.

The Board observes in this regard that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  There is clear evidence in this case that the June 1989 rating decision, along with notice of her appellate rights, was mailed to the appellant in September 1989 at her correct mailing address of record.  It is not clear from a review of the evidence of record why the RO asserted otherwise in its May 1997 letter.  In summary, the Board finds that the presumption of regularity is not rebutted as to the mailing of the June 1989 rating decision to the appellant in this case.

The Board also observes that, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the June 8, 1989, rating decision which denied the appellant's original DIC claim, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Federal Circuit specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id., at pp. 55-56 (citations omitted).

In this case, it is undisputed that the June 8, 1989, rating decision, which denied the appellant's original DIC claim, is final because that decision was mailed to the appellant at her correct mailing address of record, along with notice of her appellate rights, and was not appealed.  See 38 U.S.C.A. § 7105.  The appellant essentially seeks to reopen the prior final rating decision in June 1989 by means of the currently appealed claim for an effective date earlier than November 13, 1992, for DIC benefits.  She has asserted essentially that it was CUE for the RO not to grant her DIC effective in 1981 when she filed a claim for SSA survivor's benefits.  While the Board expresses no opinion on the eventual success of such a motion, the proper way to assert error in a final decision would be through an allegation brought to the RO that the June 8, 1989, rating decision, which denied the appellant's DIC claim, contained CUE.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  Neither the appellant nor her attorney has filed a CUE motion with respect to the June 1989 rating decision.  The Board cannot adjudicate the appellant's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision on the basis of CUE without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than November 13, 1992, for DIC on the basis of CUE and the Board must dismiss this claim to the extent that it is based on an allegation of CUE.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

Having dismissed the appellant's earlier effective date claim to the extent that it is based on an allegation of CUE in a June 1989 rating decision because such claim is prohibited under Rudd, the Board will now consider the issue of the appellant's entitlement to an earlier effective date for DIC benefits on the merits.  The appellant and her attorney have contended in multiple voluminous statements submitted to VA that she is entitled to an earlier effective date of September 15, 1981, as that is the date that she filed a claim for survivor's benefits with SSA.  They specifically contend that, under 38 C.F.R. § 3.153, the appellant's original application for survivor's benefits filed at SSA in September 1981 should have been treated as an application for VA death pension benefits (or DIC) as well.  See 38 C.F.R. § 3.153 (1980).

In addition to the evidence and arguments discussed above, information provided to VA by the Social Security Administration (SSA) in December 2004 indicates that the appellant filed an application for survivor's benefits with SSA on September 15, 1981.  Unfortunately, SSA also informed VA in December 2004 that the appellant's original application for survivor's benefits was no longer available for review because it had been destroyed.

The appellant contended in statements attached to her June 2005 VA Form 9 (substantive appeal) that, because SSA found that she was entitled to widow's insurance benefits pursuant to an application for benefits filed on May 8, 1989, that date was the appropriate effective date for her DIC benefits.  She alternatively contended that, because her CHAMPVA benefits were effective as of December 18, 1980, that date was the appropriate effective date for her DIC benefits.

In a letter dated on August 24, 2006, and date-stamped as received by the RO on August 28, 2006, the appellant contended that it was "clear" that she had filed for SSA survivor's benefits within 1 year of her husband's death and, as such, she was entitled to an earlier effective date for her DIC benefits as of the date that her SSA survivor's benefits claim had been filed.

The Board finds that the evidence supports assigning an earlier effective date of December 1, 1980, for the appellant's DIC benefits.  The Board observes initially that it is not bound by any determination of SSA.  Although it is unfortunate that the appellant's original application form for SSA survivor's benefits is not available for review, it is clear from a review of the evidence of record that this claim was received by SSA on September 15, 1981, which was within 1 year of the Veteran's death on December [redacted], 1980.  As the appellant and her attorney have noted repeatedly in written submissions to VA, under regulations in effect both at the time that she filed her SSA claim in 1981 and today, receipt of an SSA claim for survivor's benefits also will be considered a claim for VA death pension (or DIC) benefits and the appropriate effective date for such claim is the first day of the month in which the Veteran died if the claim is filed within 1 year of the Veteran's death.  See 38 C.F.R. §§ 3.153, 3.400(c)(2) (1980); see also 38 C.F.R. §§ 3.153, 3.400(c)(2) (2011).  (The Board notes parenthetically that, although these regulations have been amended since 1980, the substance of these regulations has not changed.)  It also is clear from a review of the appellant's multiple written submissions to VA that it was her intent to file for both SSA survivor's benefits and VA death pension (or DIC) benefits when she filed her claim with SSA on September 15, 1981.  The Board acknowledges that, because the appellant's original application form for SSA survivor's benefits is not available for review, it is not clear from a review of the evidence of record whether this application was on a form jointly developed by SSA and VA when it was filed at SSA on September 15, 1981.  See 38 C.F.R. § 3.153.  The Board also acknowledges that the appellant specifically denied applying for or being in receipt of SSA benefits when she filed her original DIC claim in 1989 and when she filed her most recent DIC claim in 1992.  The fact remains that the appellant filed her claim for SSA survivor's benefits in September 1981, within 1 year of the Veteran's death in December 1980, and this claim also should have been considered a claim for VA death pension (or DIC) benefits.  Resolving all reasonable doubt in the appellant's favor, the Board finds that it is reasonable to conclude that the appellant filed for both SSA survivor's benefits and for VA death pension (or DIC) benefits when she filed her claim with SSA in September 1981, which was within 1 year of the Veteran's death in December 1980.  Accordingly, the Board finds that December 1, 1980, is the appropriate effective date for the appellant's DIC benefits.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(c)(2).


ORDER

Entitlement to an earlier effective date than November 13, 1992, for DIC benefits based on an allegation of CUE in a June 1989 rating decision is dismissed.

Entitlement to an earlier effective date of December 1, 1980, for DIC benefits is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


